DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


   Response to Arguments
Applicant's amendments and arguments filed 8/17/2021 have been fully considered but they are not persuasive.
Applicant has amended the claims to recite “generating an estimated network speed value according to at least one network speed value prior to receiving the seek command, at least one weight, and a predetermined parameter, downloading the first data…, wherein the at least one weight is associated with a first timing when the seek command is sent out.  The Examiner notes that the amendment does not change the scope of the claim because the claim is now written in Markush form (see MPEP 2173.05(h)).  The claims state “at least one” and then provides three alternatives of a network speed value, weight and a predetermined parameter.  Therefore, the prior art used to previously used to reject the claim stands.  However, in order to expedite prosecution of the instant application, the Examiner notes that the amendments (if not considered as written in Markush form) still read on the Oyman prior art reference previously used to reject the claims.  For example, as stated in the previous Office Action, HTTP requests are made to seek to a particular place of a content stream (see Paragraph 0004).  Oyman further discloses a weight that is associated with a first HTTP request) is sent out, as well as a predetermined parameters (see Paragraphs 0027-0029 for various parameters that are applied to adjust the transmission of the content requested in the HTTP request/seek command, therefore teaching a weight value that is applied to adjust transmission parameters as well as a predetermined parameter used to adjust the transmission parameters in the DASH system).  The Examiner notes these values are common to a DASH transmission system in order to provide a dynamic transmission network.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishtiaq et al. (U.S. Patent Application Publication 2015/0082349) in view of Oyman et al. (U.S. Patent Application Publication 2013/0290493).
	Referring to claim 1, Ishtiaq discloses receiving a seek command (see Paragraph 0062 for requesting to view a video segment), and determining whether a stored data stream comprises first data corresponding to a first segment of a video or not (see Paragraph 0094 for determining if video segments are stored locally or not) and if the stored data stream does not comprise the first data, acquiring a download link of the first segment (see Paragraph 0094 for determining if the video segment is stored locally at the client device, and if not, forwarding the request to the server, wherein Paragraph 0062 teaches that the request includes a download link in the form of a segment definition corresponding to the selected representation of the segment).
	Ishtiaq discloses downloading the first data from a server according to the download link (see Paragraph 0062 for receiving the selected video segment from the server).
	Ishtiaq also discloses playing the first segment according to the first data, to switch from a current segment of the video in to the first segment (see Paragraph 0064 for playing back the requested video segment).
	Ishtiaq fails to teach generating an estimated network speed value according to at least one network speed value prior to receiving the seek command, and downloading the first data from a server according to the estimated network speed 
	Oyman discloses generating an estimated network speed value according to at least one network speed value prior to receiving the seek command, and downloading the first data from a server according to the estimated network speed value, wherein the estimated network speed value is less than the at least one network speed value (see Paragraph 0019 for choosing an initial content rate to match initial available bandwidth and dynamically switching between different bitrate representations of the media content as the available bandwidth changes, therefore if an initial content rate is chosen and then the bandwidth decreases, an estimated content rate will also be lower than the initial content rate selected by the user).
	Applicant has amended the claims to recite “generating an estimated network speed value according to at least one network speed value prior to receiving the seek command, at least one weight, and a predetermined parameter, downloading the first data…, wherein the at least one weight is associated with a first timing when the seek command is sent out.  The Examiner notes that the amendment does not change the scope of the claim because the claim is now written in Markush form (see MPEP 2173.05(h)).  The claims state “at least one” and then provides three alternatives of a network speed value, weight and a predetermined parameter.  Therefore, the prior art used to previously used to reject the claim stands.  However, in order to expedite prosecution of the instant application, the Examiner notes that the amendments (if not considered as written in Markush form) still read on the Oyman prior art reference previously used to reject the claims.  For example, as stated in the previous Office see Paragraph 0004).  Oyman further discloses a weight that is associated with a first timing when the seek command (HTTP request) is sent out, as well as a predetermined parameters (see Paragraphs 0027-0029 for various parameters that are applied to adjust the transmission of the content requested in the HTTP request/seek command, therefore teaching a weight value that is applied to adjust transmission parameters as well as a predetermined parameter used to adjust the transmission parameters in the DASH system).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the video segment transmission system, as taught by Ishtiaq, using the network speed adjustment functionality, as taught by Oyman, for the purpose of providing better user QoE with shorter startup delays, fewer rebuffering events and better video quality (see Paragraph 0019 of Oyman).

	Referring to claims 7-8, Ishtiaq and Oyman disclose all of the limitations of claim 1, as well as analyzing a MPD file associated with the video to acquire time information of the video (see Paragraph 0031 of Ishtiaq), but fail to teach comparing the time information and a second timing of the first segment to acquire the download link of the first segment, wherein the comparing comprises subtracting a predetermined second from the second timing of the first segment to generate a seek timing and comparing the time information and the seek timing to acquire the download link of the first segment.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the video segment transmission system, as taught by Ishtiaq and Oyman, using the download link determination functionality, as taught by the Examiner’s statement of Official Notice, for the purpose of determining the specific time in the video content the user wishes to view.

	Referring to claim 9, see the rejection of claim 1.
	
	Referring to claim 14, Ishtiaq discloses that if the stored data stream comprises the first data, reading the first data from the stored data stream to play the first segment (see Paragraph 0094).

	Referring to claims 15-16, see the rejection of claims 7-8, respectively.

	Referring to claim 17, Oyman discloses receiving the video from the server based on DASH (see Paragraph 0018).

  
s 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishtiaq et al. (U.S. Patent Application Publication 2015/0082349) in view of Oyman et al. (U.S. Patent Application Publication 2013/0290493) in further view of Son et al. (U.S. Patent Application Publication 2008/0069514).
	Referring to claim 2, Ishtiaq discloses all of the limitations of claim 1, but fails to teach comparing a second timing of the first segment, a starting time an ending time of the stored data stream and if the second timing exists between the starting time and the ending time, determining that the stored data stream comprises the first data.
	Son discloses comparing a second timing of the first segment, a starting time an ending time of the stored data stream and if the second timing exists between the starting time and the ending time, determining that the stored data stream comprises the first data (see Paragraph 0010 for determining a start time and comparing a running time of the program based on the start and end time of the program and determining start time exists and a size change, which represents that the stored data stream comprises first data stored on the storage device that is used to determine a size change of the storage space).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the video segment transmission system, as taught by Ishtiaq and Oyman, using the start and end time comparison functionality, for the purpose of controlling a time-shifting storage space according to a size of a program (see Paragraph 0003).

see Paragraph 0094).

	Referring to claim 13, see the rejection of claim 2.


Allowable Subject Matter
Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421